Citation Nr: 1813692	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-15 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with Barrett's esophagus. 

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to August 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED        to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GERD with Barrett's esophagus was incurred during active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for GERD with Barrett's esophagus has been met.  38 U.S.C. §§ 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1110, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a)   may be considered for service connection under 38 C.F.R. § 3.303(b) (2017)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, in order to prove service connection on a direct basis, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When an issue is raised as to whether the disorder claimed by the Veteran pre-existed service, the governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service. See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This statutory provision is referred to as the "presumption of soundness."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).


The Veteran contends that service connection for GERD with Barrett's esophagus is warranted because the condition developed during active service and continues to present day.

An October 1990 report of medical examination indicates that clinical evaluation of the Veteran's mouth and throat was normal.  Likewise, reports of medical history and medical examination from October 1991, March 1992, July 1992, June 1993, June 1994, and May 1996 indicate that the Veteran denied taking medication or having frequent indigestion.  A July 28, 1997 esophagogastroduodenoscopy (EGD) report indicates that the Veteran had a long history of solid dysphagia and had an acute impaction of a chip.  He was assessed with an esophageal stricture and ulcer and prescribed Prilosec.  An August 20, 1997 report indicates that the prior ulcer was related to the acute trauma of the chip impaction as it was completely healed.  The Veteran underwent an esophageal dilation, was continued on Prilosec, and scheduled for a repeat dilation in two weeks. A September 10, 1997 waiver request 
and corresponding flight surgeon memorandum indicates the Veteran was diagnosed with esophageal reflux with Barrett's esophagus and required ongoing treatment with Prilosec.  

Subsequent service treatment records consistently indicate that the Veteran required medication for esophageal reflux and Barrett's esophagus.  Medical waivers from October 27, 1997 and July 11, 2001 indicate that the Veteran's Barrett's esophagus was considered a permanent condition.  A June 28, 2002 service treatment record indicates that the Veteran reported increasing reflux symptoms.  A March 25, 2009 
EGD report confirmed continued Barrett's esophagus. An April 28, 2009 consultation report notes that the Veteran had experienced dysphagia as a child, had undergone    an esophageal dilation in 1997, and was diagnosed with Barrett's esophagus.  The Veteran reported that he had experienced worsening reflux since his 1997 esophageal dilation.  The Veteran stated his symptoms had not improved on generic Prilosec but had improved after being switched to Nexium.  A June 13, 2009 service treatment record indicates that the Veteran was diagnosed with chronic esophagitis reflux and Barrett's esophagus.  An April 2011 report of medical history and medical assessment at retirement indicates that the Veteran had experienced frequent indigestion and heart burn since 1997 and was diagnosed with GERD, which was treated with Nexium. 

The Veteran was provided a VA examination in July 2011.  The examiner confirmed the prior diagnoses of GERD controlled by medication status post esophageal dilation. 

In an April 2014 addendum opinion a VA clinician opined that that the Veteran's Barrett's esophagus and GERD clearly and unmistakably existed prior to service    and was not aggravated beyond its natural progression during service.  The clinician stated that the natural progression of GERD included the development of esophageal stricture and Barrett's esophagus.  The clinician noted that the issue was not whether the condition was aggravated but whether it was aggravated beyond the natural progression.  The clinician opined that after reviewing the claims file it was his opinion that the Veteran's Barrett esophagus and GERD was not aggravated beyond the natural progression during service.  

At his November 2016 hearing the Veteran testified that he developed acid reflux in 1997 after his esophagus dilation. He noted that prior to that time he had experienced intermittent difficulties with swallowing but had not experienced any acid reflux symptoms, such as heart burn, indigestion, or regurgitation, had not been diagnosed with an esophageal condition, and had not required any ongoing medication or treatment.  

The Board acknowledges the April 2014 negative nexus opinion. Nevertheless,      as the Veteran's report of medical examination at induction indicates that clinical evaluation of the mouth and throat was normal, the Veteran is entitled to the presumption of soundness. That presumption may only be rebutted by clear          and unmistakable evidence that the Veteran's GERD and Barrett's esophagus      pre-existed service and was not aggravated by service. The April 2014 clinician provided no rationale or explanation to support his finding that the Veteran's GERD and Barrett's esophagus pre-existed service and was not aggravated during service; thus, the opinion is not probative.  Additionally, the clinician's statement that the natural progression of GERD includes the development of esophageal stricture and 
Barrett's esophagus is inaccurate in the present case as the evidence indicates that the Veteran's GERD with Barrett's esophagus was diagnosed in conjunction with or subsequent to his esophageal stricture diagnosis.  

The Board acknowledges that the record does not contain a probative nexus opinion.  However, after reviewing all of the lay and medical evidence of record, the Board finds that it is at least as likely as not that the Veteran's GERD with Barrett's esophagus was incurred during active service. See Davidson v. Shinseki, 581 F.3d   at 1316 (noting that the absence of a "valid medical opinion" is not an absolute         bar to service connection); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting    that lay testimony is competent to establish the presence of observable symptoms). See also 38 U.S.C. § 1154(a) (2012) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical   and lay evidence").  As noted above, the Veteran's reports of medical history        and medical examination at induction and for many years thereafter are silent for any esophageal defects, any report of indigestion, or any need for prescription medication. Likewise, his service treatment records from induction until 1997       are also silent for any complaints of, treatment for, or diagnoses related to GERD   or Barrett's esophagus.  As the condition was first diagnosed more than six years into the Veteran's active service and was continually treated from that time until present, the Board finds that the GERD with Barrett's esophagus began during active service and has continued since that time.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for GERD with Barrett's esophagus is warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  


ORDER

Service connection for GERD with Barrett's esophagus is granted.  


REMAND

There are outstanding federal treatment records.  At his November 2016 hearing the Veteran testified that he had received post-service treatment at Fort Belvoir, Fort Meade, and Walter Reed.  To date, the Veteran's post-service TRICARE records have not been associated with the claims file.  As such records may be relevant to the remaining claim, on remand reasonable efforts should be made to obtain them. 

While an opinion regarding the Veteran's bilateral knee disability was obtained in April 2014, the opinion only addressed the Veteran's patellofemoral syndrome and did not address the diagnosis of bilateral knee strain with associated knee instability noted on the July 2011 VA contract examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the claim is still pending).  Accordingly, an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all VA and non-VA medical care providers who    have treated him for his knee disability, to include      any treatment through TRICARE.  After securing         the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claim file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After the above is completed to the extent possible, forward the claims file to a VA clinician to obtain an addendum opinion regarding the Veteran's right and     left knee disabilities.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims   file, the clinician should opine whether it is at least as likely as not (50 percent probability or greater) that any right or left knee disability had its onset during service     or is otherwise related to service.  Please state why or      why not, to include discussing the significance, if any,     of the March 4, 2008 Physical Activity Risk Factor Questionnaire endorsement of bone or joint problem  made worse by physical activity; April 12, 2008 profile; April 20, 2011 report of medical history noting that       the Veteran endorsed knee pain and received physical readiness test waivers in 2006 and 2007 due to ongoing knee pain; and the Veteran's assertions that he developed 
knee pain during service and was advised to avoid running.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and   his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


